Case 1:20-cv-23267-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 1 of 11



                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE SOUTHERN DISTRICT OF FLORDIA
                                              MIAMI DIVISION


 SYNOVUS BANK, SUCCESSOR BY
 MERGER WITH FLORIDA
 COMMUNITY BANK, N.A.,
                                                                                           20-cv-23267
                                                                                 Case No. ____________
                                    Plaintiff,

           v.

 TOMAS ROMERO

                                    Defendant.


                                                                   COMPLAINT

           Plaintiff, Synovus Bank, successor by merger with Florida Community Bank, N.A., by

 and through its undersigned counsel, files this Complaint (“Complaint”) against Tomas Romero

 (the “Defendant”) and complains as follows:


                                                    JURISDICTION AND VENUE

           1.          The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

 1332 in that the matter in controversy exceeds the sum or value of $75,000.00 exclusive of

 interest and costs, and is between citizens of different states.


           2.          Venue is proper in this Court pursuant to 28 U.S.C. § 1391 and the attached loan

 documents, which contain clauses by which Defendant consents to submit himself to the venue

 and jurisdiction of this Court.


           3.          This Court has personal jurisdiction over the Defendant because the causes of

 action arose in Florida, and/or the transactions and occurrences out of which the causes of action

 arose took place in Florida, and/or because, as set forth in the attached loan documents, the

 Defendant have consented to submit himself to the jurisdiction of this Court.


         ________________________________________________________________________________________________________________________________

   BUCHANAN INGERSOLL & ROONEY PC :: One Biscayne Tower :: Two South Biscayne Boulevard, Suite 1500 :: Miami, FL 33131-1822 :: T 305 347 4080 :: F 305 347 4089
Case 1:20-cv-23267-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 2 of 11



                                                                       PARTIES

           4.          On or about August 22, 2018, Florida Community Bank, N.A. (“FCB”) and

 Synovus Bank, a Georgia state member bank (“Synovus”) executed Articles of Merger (“Merger

 Articles”).


           5.          On or about September 25, 2018, the Corporation Commissioner of the State of

 Georgia’s Department of Bank and Finance approved the Merger Articles.


           6.          On or about December 31, 2018, the Secretary of State for the State of Georgia

 issued a certificate certifying the merger of FCB with and into Synovus resulting in Synovus

 being the surviving entity.


           7.          Accordingly, Synovus is the proper party with standing to commence and

 prosecute this civil action.


           8.          Plaintiff, Synovus Bank, successor by merger with Florida Community Bank,

 N.A. (collectively, the “Bank” or “Plaintiff”) is a Georgia banking corporation and maintains it

 its principal place of business in Columbus, Georgia. Plaintiff conducts business in the State of

 Florida.


           9.          Defendant, Tomas Romero (“Romero”) is an individual who resides at 4500 NW

 93rd Ct., Doral, Florida 33178.

                                                      FACTUAL BACKGROUND

                                                              THE SECURED LOAN

           10.         Synovus d/b/a FCB made available to Caribbean Sun Airlines, Inc. d/b/a World

 Atlantic Airlines (“Caribbean Sun”) a loan in the amount of Three Million Five Hundred

 Thousand & 00/100 Dollars ($3,500,000.00) (the “Loan”) pursuant to that certain Loan

 Agreement dated February 1, 2019 by and between Caribbean Sun and Synovus d/b/a FCB (as


                                                                               2
         ________________________________________________________________________________________________________________________________

   BUCHANAN INGERSOLL & ROONEY PC :: One Biscayne Tower :: Two South Biscayne Boulevard, Suite 1500 :: Miami, FL 33131-1822 :: T 305 347 4080 :: F 305 347 4089
Case 1:20-cv-23267-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 3 of 11




 the same may have been or may be in the future assigned, amended, modified, supplemented

 and/or restated, collectively, the “Original Loan Agreement”). A true and correct copy of the

 Original Loan Agreement is attached to this Complaint as Exhibit 1.


           11.         The Original Loan Agreement was later amended and restated by that certain

 Amended and Restated Loan Agreement dated August 21, 2019 by and between Caribbean Sun

 and Bank (as the same may have been or may be in the future assigned, amended, modified,

 supplemented and/or restated, collectively, the “A&R Loan Agreement”). A true and correct

 copy of the A&R Loan Agreement is attached to this Complaint as Exhibit 2.

           12.         The A&R Loan Agreement was later amended by that certain First Amendment of

 Loan Agreement and Other Documents dated February 13, 2020, but effective January 25, 2020,

 by and between Caribbean Sun and Bank (as the same may have been or may be in the future

 assigned, amended, modified, supplemented and/or restated, collectively, the “First Amended

 Loan Agreement” and collectively with the Original Loan Agreement and A&R Loan

 Agreement, the “Loan Agreement”). A true and correct copy of the First Amended Loan

 Agreement is attached to this Complaint as Exhibit 3.


           13.         In connection with the Loan, Caribbean Sun executed in favor of, and delivered

 to, Synovus d/b/a FCB, a Promissory Note dated February 1, 2019 (as the same may have been

 or may be in the future assigned, amended, modified, supplemented and/or restated, collectively,

 the “Original Note”). A true and correct copy of the Original Note is attached to this Complaint

 as Exhibit 4.


           14.         The Original Note was later amended and restated by that certain Amended and

 Restated Promissory Note executed in favor of, and delivered to, Bank dated August 21, 2019 (as

 the same may have been or may be in the future assigned, amended, modified, supplemented




                                                                               3
         ________________________________________________________________________________________________________________________________

   BUCHANAN INGERSOLL & ROONEY PC :: One Biscayne Tower :: Two South Biscayne Boulevard, Suite 1500 :: Miami, FL 33131-1822 :: T 305 347 4080 :: F 305 347 4089
Case 1:20-cv-23267-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 4 of 11




 and/or restated, collectively, the “A&R Note”). A true and correct copy of the A&R Note is

 attached to this Complaint as Exhibit 5.


           15.         The A&R Note was again amended and restated by that certain Second Amended

 and Restated Promissory Note executed in favor of, and delivered to, Bank dated January 25,

 2020 (as the same may have been or may be in the future assigned, amended, modified,

 supplemented and/or restated, collectively, the “Second A&R Note” and collectively with the

 Original Note and A&R Note, the “Note”). A true and correct copy of the Second A&R Note is

 attached to this Complaint as Exhibit 6.

           16.         The Note is subject to that certain ISDA 2002 Master Agreement (and related

 Schedule) dated as of August 21, 2019 by and between Synovus and Caribbean Sun (as the same

 may have been or may be in the future assigned, amended, modified, supplemented and/or

 restated, collectively, the “Swap Documents”).


           17.         To secure, inter alia, the payment and performance of the obligations evidenced

 by the Note, Caribbean Sun executed that certain Security Agreement dated February 1, 2019 (as

 the same may have been or may be in the future assigned, amended, modified, supplemented

 and/or restated, collectively, the “Original Security Agreement”) which, among other things,

 grants Synovus d/b/a FCB a continuing and unconditional “first priority perfected security

 interest” in and to the collateral described in section 2.1 of the Original Security Agreement

 (collectively, the “Collateral”). A true and correct copy of the Original Security Agreement is

 attached to this Complaint as Exhibit 7.


           18.         The Original Security Agreement was later amended and restated by that certain

 Amended and Restated Security Agreement dated August 21, 2019 by and between Caribbean

 Sun and Bank (as the same may have been or may be in the future assigned, amended, modified,

 supplemented and/or restated, collectively, the “A&R Security Agreement” and collectively with


                                                                               4
         ________________________________________________________________________________________________________________________________

   BUCHANAN INGERSOLL & ROONEY PC :: One Biscayne Tower :: Two South Biscayne Boulevard, Suite 1500 :: Miami, FL 33131-1822 :: T 305 347 4080 :: F 305 347 4089
Case 1:20-cv-23267-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 5 of 11




 the Original Security Agreement, the “Security Agreement”). A true and correct copy of the

 A&R Security Agreement is attached to this Complaint as Exhibit 8.


           19.         Bank perfected its first priority security interest in the Collateral by filing UCC

 Financing Statements with the Delaware Secretary of State.


           20.         To further induce Synovus d/b/a FCB to grant the credit accommodations to the

 Caribbean Sun under the Note and the Security Agreement, Romero executed and delivered to

 Synovus d/b/a FCB that certain Guaranty Agreement dated February 1, 2019 (as the same may

 have been or may be in the future assigned, amended, modified, supplemented and/or restated,

 collectively, the “Original Guaranty”). A true and correct copy of the Original Guaranty is

 attached to this Complaint as Exhibit 9.

           21.         The Original Guaranty was later amended by that certain Amended and Restated

 Guaranty Agreement Romero executed and delivered to Bank dated August 21, 2019 (as the

 same may have been or may be in the future assigned, amended, modified, supplemented and/or

 restated, collectively, the “A&R Guaranty” and collectively with the Original Guaranty, the

 “Guaranty”). A true and correct copy of the A&R Guaranty is attached to this Complaint as

 Exhibit 10. The Loan Agreement, Note, Swap Documents, Security Agreement, Guaranty and

 all documents/agreements executed in connection therewith and related to the Loan (as each of

 the same may have been or may be in the future assigned, amended, modified, supplemented

 and/or restated) are hereinafter collectively referred to as the “Loan Documents.” Capitalized

 terms not otherwise defined in this Complaint shall have the meaning given to such terms in the

 Loan Documents, each of which are fully incorporated into this Complaint by reference.


           22.         Pursuant to the Guaranty, Romero, executing the same, unconditionally and

 irrevocably guaranteed to Bank, inter alia, the punctual payment when due, whether by lapse of

 time, by acceleration of maturity, or otherwise, of all principal, interest, fees, late charges, costs,


                                                                               5
         ________________________________________________________________________________________________________________________________

   BUCHANAN INGERSOLL & ROONEY PC :: One Biscayne Tower :: Two South Biscayne Boulevard, Suite 1500 :: Miami, FL 33131-1822 :: T 305 347 4080 :: F 305 347 4089
Case 1:20-cv-23267-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 6 of 11




 expenses and all sums of money now or hereafter due and owing, or which Caribbean Sun is

 obligated to pay, pursuant to the Loan Documents.


           23.         Pursuant to the Guaranty, Romero expressly waived any right to which he may

 otherwise have been entitled, whether existing under statute, at law or in equity, to require Bank

 to take prior recourse or proceedings against any collateral, security or person.


           24.         Pursuant to the Guaranty, it shall not be necessary for Bank, in order to enforce

 payment by Romero, first to initiate suit or pursue or exhaust any rights or remedies against

 Caribbean Sun, or to enforce any rights against any security given to secure the indebtedness

 evidenced by the Note, or to join Caribbean Sun in any action to enforce the Guaranty.


           25.         Pursuant to the Guaranty, suit may be brought against Caribbean Sun, Romero or

 against one or both of them, separately or together.


           26.         All conditions precedent to this action were satisfied, waived or occurred.

                                                                   THE DEFAULTS

           27.         Pursuant to Section 5(n) of the Loan Agreement, Caribbean Sun agreed to not

 change its ownership, control or key management during the term of the Loan without the prior

 written consent of Bank (“Change in Management Covenant”).


           28.         On or about June 15, 2020, Caribbean Sun filed an Amendment to its Annual

 Report with the Florida Secretary of State in which Caribbean Sun added David Boyer (“Boyer”)

 as its president. A true and correct copy of the foregoing Amendment to Annual Report is

 attached to this Complaint as Exhibit 11.


           29.         This key management change was completed without Caribbean Sun first

 requesting and obtaining Bank’s written consent for such change (“Key Management Covenant

 Violation”).

                                                                               6
         ________________________________________________________________________________________________________________________________

   BUCHANAN INGERSOLL & ROONEY PC :: One Biscayne Tower :: Two South Biscayne Boulevard, Suite 1500 :: Miami, FL 33131-1822 :: T 305 347 4080 :: F 305 347 4089
Case 1:20-cv-23267-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 7 of 11




           30.         Bank notified Caribbean Sun and Romero of the Key Management Covenant

 Violation through a written letter by Bank’s counsel dated June 23, 2020 (“June 23rd Default

 Letter”). A true and correct copy of the June 23rd Default Letter is attached to this Complaint as

 Exhibit 12.


           31.         In the June 23rd Default Letter, Bank advised Caribbean Sun and Romero that

 Bank did not, and would not, consent to Boyer being added as the Borrower’s president.


           32.         Pursuant to Section 5(b) of the Loan Agreement, Caribbean Sun agreed that at all

 times it would maintain unencumbered cash and cash in kind at Bank in an amount not less than

 $2,000,000.00 in the aggregate, which would be tested for compliance on a quarterly basis. Of

 such unencumbered cash and cash in kind required under Section 5(b) of the Loan Agreement,

 Romero, as guarantor, agreed to maintain no less than $1,500,000.00 in his name at the Bank

 (collectively, the “Minimum Liquidity Covenant”).


           33.         When the Minimum Liquidity Covenant was tested, Caribbean Sun and Romero

 failed to comply with this covenant (“Minimum Liquidity Covenant Violation”).

           34.         Bank notified Caribbean Sun and Romero of the Minimum Liquidity Covenant

 Violation through a written letter by Bank’s counsel dated June 25, 2020 (“June 25th Default

 Letter”). A true and correct copy of the June 25th Default Letter is attached to this Complaint as

 Exhibit 13.


           35.         In each of the June 23rd Default Letter and June 25th Default Letter, the Bank

 advised Caribbean Sun and Romero that Bank reserved the right to exercise any or all of its

 rights, powers, remedies and/or privileges under the Loan Documents, in addition to those at law

 and/or in equity with respect to the occurrence of the Key Management Covenant Violation and

 Minimum Liquidity Covenant.



                                                                               7
         ________________________________________________________________________________________________________________________________

   BUCHANAN INGERSOLL & ROONEY PC :: One Biscayne Tower :: Two South Biscayne Boulevard, Suite 1500 :: Miami, FL 33131-1822 :: T 305 347 4080 :: F 305 347 4089
Case 1:20-cv-23267-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 8 of 11




           36.         An Event of Default occurred under Section 7(b) of the Loan Agreement when

 Caribbean Sun and Romero failed to keep, observe, or perform certain covenants, namely, the

 Change in Management Covenant and the Minimum Liquidity Covenant (collectively, the

 “Existing Events of Default”).


           37.         Bank believes, and therefore avers, that additional defaults exist under the Loan

 Documents and therefore reserves its rights as to the same in all respects.


           38.         Bank notified Caribbean Sun and Romero of the Existing Events of Default

 through a written letter by Bank’s counsel dated July 7, 2020 (“July 7th Default Letter”). A true
 and correct copy of the July 7th Default Letter is attached to this Complaint as Exhibit 14.


           39.         By means of the July 7th Default Letter, Bank declared all sums of principal and

 interest under the Note accelerated and immediately due and payable.


           40.         In the July 7th Default Letter, demand was made on Caribbean Sun and Romero to

 immediately pay all unpaid principal, accrued interest, and late charges due under the Note

 (collectively, the “Default Amount”).


           41.         To date, despite demand, Caribbean Sun and Romero have failed to pay the

 Default Amount and have therefore failed to satisfy their obligations set forth in Loan

 Documents.


           42.         Upon information and belief, neither Caribbean Sun nor Romero have valid

 defenses for failing to fulfill their obligations set forth in the Loan Documents.

  CHOICE OF LAW, CHOICE OF VENUE, JURISDICTION AND ATTORNEYS’ FEES

           43.         Bank has a principal place of business in Columbus, Georgia, however, the Bank

 conducts business in the State of Florida.



                                                                               8
         ________________________________________________________________________________________________________________________________

   BUCHANAN INGERSOLL & ROONEY PC :: One Biscayne Tower :: Two South Biscayne Boulevard, Suite 1500 :: Miami, FL 33131-1822 :: T 305 347 4080 :: F 305 347 4089
Case 1:20-cv-23267-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 9 of 11




           44.         The Loan Documents expressly provide that they will be delivered and accepted

 in and shall be deemed to be a contract made under and governed by the internal laws of the

 State of Florida applicable to contracts made and to be performed entirely within such state,

 without regard to conflict of law principles.


           45.         Pursuant to the Loan Documents, guarantor executing the same have expressly

 and irrevocably waived any right to a trial by jury in any action or proceeding to enforce or

 defend any rights under the Loan Documents or with respect to the collateral securing the

 obligations thereunder.


           46.         Pursuant to the Loan Documents, guarantor executing the same also expressly and

 irrevocably submitted to the jurisdiction of the courts of Miami-Dade County, State of Florida

 and the United States District Court for the Southern District of Florida for the purpose of any

 litigation based on, arising out of, under or in connection with the Loan Documents.


           47.         Pursuant to the Loan Documents, guarantor executing the same agreed to pay or

 reimburse the Bank for all reasonable costs, fees and expenses incurred by Bank or for which the

 Bank becomes obligated in connection with the enforcement of the Loan Documents, including

 reasonable attorneys’ fees and time charges of counsel of the Bank.


           48.         The Bank has retained the law firm of Buchanan Ingersoll & Rooney P.C. to

 enforce the Bank’s rights and remedies under the Loan Documents and the Bank is obligated to

 pay this law firm’s attorneys a reasonable fee for their services.


                                             COUNT I – ACTION ON GUARANTY
                                                     (Bank v. Romero)

           49.         Plaintiff incorporates the allegations of the preceding paragraphs 1-48 of the

 Complaint as if fully restated herein.



                                                                               9
         ________________________________________________________________________________________________________________________________

   BUCHANAN INGERSOLL & ROONEY PC :: One Biscayne Tower :: Two South Biscayne Boulevard, Suite 1500 :: Miami, FL 33131-1822 :: T 305 347 4080 :: F 305 347 4089
Case 1:20-cv-23267-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 10 of 11




            50.         As averred above, Romero defaulted on his obligations under the Loan

  Documents by virtue of the Existing Events of Default.


            51.         Romero has failed to meet his obligations under the Guaranty by, inter alia,

  failing to pay the Default Amount.


            52.         Bank has suffered damages as a result of Romero’s breach of the Guaranty,

  including, without limitation, the Default Amount and such other exact amounts as may be

  proven at trial.


            53.         The Guaranty provides that Romero agrees to pay the Bank on demand all costs

  and expenses incurred by Bank in seeking to enforce Bank’s rights and remedies under the

  Guaranty, including, without limitation, court costs, attorneys’ fees and costs.


            54.         Interest continues to accrue on the Default Amount at the Default Interest Rate as

  defined in the Note.


            55.         The Bank’s costs and expenses, including Bank’s attorneys’ fees, incurred in

  connection with the enforcement of the Guaranty continue to accrue.


            56.         Despite Bank’s demand for payment, Romero has failed and refused to pay to

  Bank the amounts due Bank under the Guaranty.


            57.         The Bank has performed all conditions precedent under the Loan Documents.


            WHEREFORE, Synovus Bank, successor by merger with Florida Community Bank,

  N.A. prays that this Court enter a judgment in the above-captioned action that (1) the Bank is

  entitled to judgment in its favor and against Romero under the Guaranty in the amount proven at

  trial, plus pre-judgment interest, and post judgment interest on any judgment accruing at the

  Default Interest Rate as defined in the Note from and after July 7, 2020, plus accruing attorneys’


                                                                               10
          ________________________________________________________________________________________________________________________________

    BUCHANAN INGERSOLL & ROONEY PC :: One Biscayne Tower :: Two South Biscayne Boulevard, Suite 1500 :: Miami, FL 33131-1822 :: T 305 347 4080 :: F 305 347 4089
Case 1:20-cv-23267-BB Document 1 Entered on FLSD Docket 08/06/2020 Page 11 of 11




  fees, costs, and expenses accruing after July 7, 2020; and (2) the Bank is entitled to such other

  relief as is just and equitable under the circumstances.


  Dated: August 6, 2020
                                                                           Respectfully submitted,

                                                                           BUCHANAN INGERSOLL & ROONEY, PC

                                                                           By: /s/ Mark S. Auerbacher
                                                                               Mark S. Auerbacher
                                                                               Florida Bar No. 978220
                                                                               Two South Biscayne Boulevard, Suite 1500
                                                                               Miami, FL 33131-1822
                                                                               Telephone: (305) 347-4080
                                                                               Facsimile: (305) 347-4089
                                                                               Email: mark.auerbacher@bipc.com

                                                                                   Counsel for Synovus Bank, successor by
                                                                                   merger with Florida Community Bank, N.A.




                                                                               11
          ________________________________________________________________________________________________________________________________

    BUCHANAN INGERSOLL & ROONEY PC :: One Biscayne Tower :: Two South Biscayne Boulevard, Suite 1500 :: Miami, FL 33131-1822 :: T 305 347 4080 :: F 305 347 4089
